The Chancellor
directed the decree to be opened and the matter to be referred to a master, to ascertain the amount due upon the complainant’s mortgage, without instructions.
The following order was thereupon made.
“ This matter coming on to be heard, at the state house, in the city of Trenton, before the chancellor, in the presence of A. O. Zabriskie, of counsel with William Rushforth, the petitioner, and J. D. Miller, of counsel with the complainant, and the depositions being read, and the arguments of the respective counsel being heard and considered : it is, on this twentieth day of January, eighteen hundred and forty-two, ordered, adjudged, and decreed by the chancellor, that the decree heretofore made in this cause, bearing date the fifteenth day of February, eighteen *177hundred and thirty-nine, be opened for the purpose of ascertaining the amount of credits to which the defendant, William Rush-forth, is entitled, by virtue of receipts not heretofore allowed, and also by virtue of the mortgage assumed to be paid by the said complainant, and in the said petition as well as in the complainant’s bill of complaint referred to; and that the same be referred to Lewis D. Hardenburgh, esquire, one of the masters of this court, to ascertain the same, and report thereon to this court, with all convenient speed. And it is further ordered, that the execution issued on the said decree, be set aside, and all proceedings on the same be stayed until the further order of this court.”